            Case 4:18-cv-03420 Document 14-1 Filed on 01/25/19 in TXSD Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 68.74.206.142

ISP: AT&T Internet Services
Physical Location: Houston, TX



Hit Date UTC           File Hash                                         Title
09/23/2018 04:20:26    ABF2179E5B931EC77D7DFBD04E510A83D405F82E          Surprise Sex For Three

07/26/2018 19:06:03    4E9615412BCC1D84B0B702F3DC42DC9EA7333ACF          Horsing Around

07/23/2018 16:15:08    F8D11A4D5C5BB3A07DCBB5E150E9E040DFF6E319          Moving Day Sex

07/09/2018 14:54:19    761C73E3510E4D50FD82F82EECAC6E8671341092          Our Lucky Day

06/13/2018 14:46:17    010D3D7C45C7251D66D33EF0FCC835A63D9A09F5 Two Gentlemen and A Lady

04/03/2018 15:21:55    59730A917A5FF5D94068D345CF12973C24E1FCD0          Little Liza Dawn

02/14/2018 20:11:02    099A16AEDACE9B891EAE94713A2221D257642135          Slippery When Wet


Total Statutory Claims Against Defendant: 7




                                                  EXHIBIT A
STX202
